JAMES T. VOCELLE, Chairman and WALTER L. LIGHTSEY, Commissioner.
This cause came on to be heard on the carrier’s application for review of a deputy commissioner’s order dated January -31, 1955. The only question before the commission is one of attorney fees. The employee died as a result of an accident arising out of and in the course of his employment. The widow, who was living apart from the employee at the time of his death, and the employee’s mother asserted claims for; death benefits under the Act. The carrier did not deny that it was a compensable injury, giving notice of its willingness to pay compensation when the person or persons entitled thereto were determined by the commission.
The deputy ordered compensation of $14 per week to the Widow and $10 per week to the mother. He also ordered the payment by carrier of attorney fees of $600' and $500 to the respective attorneys for the claimants. The sole ground for review is that — “the deputy commissioner erred in allowing attorneys’ fees for the claimants’ respective counsel under the provisions of section 440.34, in view of the carrier’s written notice of its willingness to pay compensation when the person or persons legally entitled thereto were determined by the commission.” The deputy stated in his order — “Since the carrier declined) to pay the claims ‘on or before the twenty-first day after receiving notice of the same,’ it is apparent under the plain and unambiguous language of the statute that the carrier is legally liable for the claimants’ counsel fees, even though the claims were not controverted.”
The commission considered the identical issue in Williams v. Southern Iron & Metal Co., claim #S-122405 [7 Fla. Supp. 128]. In view of thé holding of a majority of the commission in that *141case, the deputy’s order is affirmed. It is ordered that the employer by and through its carrier pay attorneys’ fees in the total amount of $300 to claimants’ attorneys for representing the claimants before this commission on this application for review, said amount to be equally divided between Steve Watkins and F. Malcolm Cunningham.